Citation Nr: 1105068	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) and/or a 70 percent evaluation for 
undifferentiated-type schizophrenia and PTSD.

2.  Entitlement to an effective date prior to January 26, 2000 
for a total evaluation based on individual unemployability due to 
service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with 
active service from August 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

The procedural history of the Veteran's case is critical to the 
outcome of the issues on appeal and will be recounted in detail 
below.  

These claims were previously remanded by the Board in December 
2006, July 2008, May 2009 and June 2010 for further procedural 
development.  As will be discussed further below, such 
development has been completed and the Veteran's claims have been 
returned to the Board for appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran's April 1999 letter to his Congressman was 
received by the RO and constituted a valid and timely notice of 
disagreement with the November 1998 rating decision.  

2.  The Veteran's PTSD claim remained open and pending between 
his May 1998 claim and the RO's April 2003 rating decision which 
granted a 70 percent evaluation for the Veteran's service-
connected chronic, undifferentiated schizophrenia and expanded 
such to include PTSD.

3.  In an unappleaed April 1986 decision, the Board denied the 
Veteran's claim of entitlement to TDIU.  

4.  The Veteran's latest claim for TDIU was received on January 
26, 2000.  Entitlement to TDIU was granted in an April 2003 
rating decision, effective January 26, 2000.

5.  There was no claim, formal or informal, for entitlement to 
TDIU between the April 1986 Board decision and January 26, 2000.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 20, 1998 for the 
award of a 70 percent evaluation for service-connected chronic, 
undifferentiated schizophrenia/PTSD have been met.  38 U.S.C.A. § 
5110, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2010).

2.  The April 1986 Board decision denying the Veteran's claim for 
TDIU is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§  
3.104, 20.1103, 20.1104 (2010).

3.  The criteria for an effective date prior to January 26, 2000 
for the award of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (q), (r) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

As was alluded to in the Introduction, the Board remanded these 
claims in December 2006, July 2008, May 2009 and June 2010.  In 
essence, the December 2006 Board Remand instructed the VA Appeals 
Management Center to contact the Veteran and request that he 
clarify whether his January 2004 statement was intended as a 
notice of disagreement concerning the the effective date assigned 
to the service connection award for PTSD or the 70 percent 
evaluation assigned for his service connected undifferentiated 
schizophrenia and PTSD.  The AMC was then to take appropriate 
actions based on the Veteran's response.

The AMC requested clarification from the Veteran in March 2007, 
and the Veteran responded later that month that his intention was 
to express disagreement with the effective date assigned to his 
service connection award and his increased evlauation.  The AMC 
readjudicated the claims in an August 2007 SSOC, and the 
Veteran's claims were returned to the Board.

The Veteran's claims were again remanded by the Board in July 
2008.  The July 2008 Board Remand instructed the AMC to schedule 
the Veteran for a videoconference hearing.  

The AMC scheduled the Veteran for the requested hearing and 
notified him of such in February 2009.  However, prior to the 
March 2009 hearing, the Veteran expressed his desire to have this 
hearing postponed.  The Veteran's claims were again returned to 
the Board.

The Veteran's claims were again remanded by the Board in May 
2009.  The May 2009 Board Remand instructed the AMC to reschedule 
the Veteran for a videoconference hearing.  

The AMC scheduled the Veteran for the requested hearing and 
notified him of such in January 2010.  However, prior to the 
March 2010 hearing, the Veteran expressed his desire to have this 
hearing postponed.  The Veteran's claims were again returned to 
the Board.

The Veteran's claims were again remanded by the Board in June 
2010.  The June 2010 Board Remand instructed the AMC to 
reschedule the Veteran for a videoconference hearing.  However, 
before the AMC could reschedule such a hearing, the Veteran 
contacted the RO in September 2010 and expressed his desire to 
have this hearing cancelled and his claims returned to the Board.  
Accordingly, the Veteran's hearing request has been withdrawn.  
See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).

Given the foregoing, the Board finds that VA has substantially 
complied with the Board's three prior remands with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claim for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  See 
Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by letters sent to the Veteran in July 2003.  

In any event, if any deficiency is present, the Court has held 
that a Veteran claiming entitlement to an earlier effective date 
is not prejudiced by failure to provide him with VCAA notice of 
the laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the absence 
of potential additional evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant].  The Board 
therefore finds that VA's duties to notify and assist contained 
in the VCAA are not applicable to this claim.

Earlier Effective Dates

A decision of the RO or the Board becomes final and binding and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2010).  

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase shall be fixed in 
accordance with the facts found, but shall be no earlier than the 
date of receipt of the application thereof.  38 U.S.C.A. § 
5110(a).  The statutory provision is implemented by regulation 
which provides that the effective date for an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The Board 
notes that s TDIU claim is a claim for increased compensation, 
and the effective date rules for increased compensation apply to 
a TDIU claim.  See Hurd v. West, 13Vet. App. 449 (2000).

An exception to the general rule governing claims for increased 
compensation is contained in 38 U.S.C.A. § 5110(b)(2).  If the 
evidence demonstrates that the increase in disability occurred 
prior to the date of receipt of claim, the Department may assign 
the earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating is received within a year of the date that the 
increase occurred.  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 
10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2010); see also Thomas v. Principi, 16 Vet. 
App. 197 (2002).  An informal claim must be written, and it must 
identify the benefit being sought.  See Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999); see also Brannon v. West, 12 Vet. App. 
32 (1998).  Upon receipt of an informal claim, if the formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of the receipt of the informal claim.  38 C.F.R. § 
3.155(a).  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2010); Servello v. 
Derwinski, 3 Vet. App. 196, 198- 200 (1992).


A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits.  38 C.F.R. §3.157(a).  Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by the VA 
will be accepted as informal claim for increased benefits for an 
informal claim to reopen.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2010).  

A claim may remain pending in the adjudication process, even for 
years, if VA fails to act on it.  See Norris v. West, 12 Vet. 
App. 413 (1999).  A pending claim theory in connection with a 
challenge to the effective-date decision is procedurally proper.  
See Ingram v. Nicholson, 21 Vet. App. 232 (2007) (recent Federal 
Circuit cases have not overruled the pending claim doctrine 
articulated in Norris); see also Myers v. Principi, 16 Vet. App. 
228 (2002) (since VA failed to issue SOC after valid NOD was 
filed, the original claim was still pending and is relevant to 
determining the effective date of a service connection award); 
McGrath v. Gober, 14 Vet. App. 28 (2000) (a claim that has not 
been finally adjudicated remains pending for purposes of 
determining the effective date for that disability).  

Procedural Background

The Veteran was awarded service connection for chronic, 
undifferentiated schizophrenia in a June 1970 rating decision by 
the VA Regional Office in Huntington, West Virginia; a 30 percent 
evaluation was assigned from October 1, 1969 to March 15, 1970 
and a temporary total (100 percent) evaluation was assigned from 
March 16, 1970 due to inpatient hospitalization under 38 C.F.R. 
§ 4.29 (2010).  

In a May 1971 rating decision, the VA Regional Office in 
Huntington, West Virginia assigned a 50 percent evaluation for 
the Veteran's service-connected chronic, undifferentiated 
schizophrenia from August 1, 1971 based on the Veteran's release 
from inpatient treatment.  

In a May 1973 rating decision, the VA Regional Office in 
Huntington, West Virginia assigned a 30 percent evaluation for 
the Veteran's service-connected chronic, undifferentiated 
schizophrenia from August 1, 1973 based on the Veteran's 
symptomatology.  

In a January 1976 rating decision, the VA Regional Office in 
Huntington, West Virginia assigned a 50 percent evaluation for 
the Veteran's service-connected chronic, undifferentiated 
schizophrenia from November 10, 1975 based on the Veteran's 
symptomatology.  The 50 percent evaluation was continued in a 
November 1977 rating decision by the VA Regional Office in 
Huntington, West Virginia.  The Veteran failed to perfect an 
appeal and this decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§  3.104, 20.1103 (2010).

The Veteran filed a claim for an increased evaluation for his 
service-connected chronic, undifferentiated schizophrenia in May 
1984.  The claim was denied in an August 1984 rating decision 
from the RO.  The Veteran perfected an appeal as to this claim in 
December 1984.  

In March 1985, the Veteran asserted that he was unemployable due 
to his service-connected chronic, undifferentiated schizophrenia.  
The RO determined that this communication was a claim for TDIU.  

In a May 1985 rating decision, the RO continued the Veteran's 50 
percent evaluation assigned to his service-connected chronic, 
undifferentiated schizophrenia and denied his TDIU claim.  The 
Veteran subsequently perfected an appeal concerning his TDIU 
claim.  

In an April 1986 decision, the Board denied the Veteran's claims 
for an evaluation in excess of 50 percent for service-connected 
chronic, undifferentiated schizophrenia and TDIU.  The Board's 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§  3.104, 20.1103, 20.1104 (2010).

In January 1988, the RO was informed that the Veteran was 
hospitalized for inpatient treatment regarding his service-
connected chronic, undifferentiated schizophrenia.  In a February 
1988 rating decision, the RO assigned a temporary total 
evaluation from January 11, 1988 under the provisions of 38 
C.F.R. § 4.29 (2010).  

After the Veteran's release from inpatient hospitalization, in a 
March 1988 rating decision, the RO assigned the Veteran a 50 
percent evaluation from March 1, 1988.  The Veteran expressed 
disagreement with this decision and perfected an appeal.  In a 
December 1988 decision, the Board denied the Veteran's claim for 
an evaluation in excess of 50 percent from March 1, 1988.  The 
Board's decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§  3.104, 20.1103, 20.1104 (2010).

In July 1990, the Veteran expressed disagreement with the Board's 
December 1988 decision and also asserted that he suffered from 
PTSD in addition to his service-connected schizophrenia.  The RO 
interpreted this communication as a claim for an increased 
evaluation for his service-connected chronic, undifferentiated 
schizophrenia.  This claim was denied in a December 1992 rating 
decision from the RO.  Upon the submission of additional evidence 
by the Veteran, the RO continued the denial of the Veteran's 
increased rating claim in an April 1995 rating decision.  While 
the Veteran subsequently conveyed that he deserved a total 
evaluation for PTSD, the RO determined that this submission did 
not constitute a notice of disagreement with the denial of his 
increased ratings claim or a claim for service connection for 
PTSD because the statement lacked specificity.  As such, the 
April 1995 rating decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§  3.104, 20.1103 (2010).

In May 1998, the Veteran filed a claim for service connection for 
PTSD.  This claim was developed by the RO and denied in a 
November 1998 rating decision.  In April 1999, VA received a 
statement that the Veteran sent to his Congressman and was 
forwarded for association with the claims file.  In a June 1999 
letter to the Veteran, the RO expressed that his April 1999 
letter to the Congressman had been forwarded to them and accepted 
as a notice of disagreement with the November 1998 rating 
decision.  In a letter dated later that same month, the Veteran 
replied that he "[did] not recall filing a notice of 
disagreement with that decision."  In July 1999, the RO 
responded that, due to the Veteran's statement in his June 1999 
reply, the Veteran's claim was erroneously placed into appellate 
status.  Thus, the RO accepted the Veteran's April 1999 letter to 
his Congressman as new claims for service connection for PTSD and 
an increased evaluation for his service-connected chronic, 
undifferentiated schizophrenia rather than a notice of 
disagreement with the November 1998 rating decision.  These 
claims were denied by the RO in a December 1999 rating decision.  

The Veteran expressed disagreement with the December 1999 rating 
decision in January 2000.  However, the RO accepted this 
statement as new claims for TDIU and an increased evaluation for 
his service-connected chronic, undifferentiated schizophrenia 
rather than a notice of disagreement with the December 1999 
rating decision.  These claims were denied by the RO in a 
September 2000 rating decision and the Veteran perfected an 
appeal to the Board regarding both issues.  However, prior to 
certification to the Board, in a concurrent SSOC and rating 
decision, the RO expanded the Veteran's service-connected 
schizophrenia claim to include symptomatology associated with 
PTSD, increased the evaluation for his service-connected chronic, 
undifferentiated schizophrenia/PTSD to 70 percent and granted 
TDIU; both awards were assigned effective January 26, 2000 (based 
on the Veteran's January 2000 statement which expressed 
disagreement with the December 1999 rating decision in January 
2000).  

In June 2003, the Veteran expressed disagreement with the 
effective date assigned for his award of TDIU and perfected an 
appeal as to that issue.  In his January 2004 substantive appeal, 
the Veteran also expressed disagreement with the effective date 
of the increased evaluation assigned for his service-connected 
chronic, undifferentiated schizophrenia.  The Veteran's earlier 
effective date claim concerning his TDIU award was certified to 
the Board.

In December 2006, the Board noted that the Veteran's statements 
in his January 2004 substantive appeal pertaining to his 
increased evaluation claim and the incorporation of PTSD into his 
award schizophrenia award were ambiguous and required 
clarification.  Because this issue was inextricably intertwined 
with his claim for an earlier effective date for TDIU, both 
issues were remanded by the Board.

As noted above, in a March 2007 statement, the Veteran conveyed 
his January 2004 substantive appeal regarding the effective date 
of TDIU was also intended to express disagreement with the 
effective date of his increased evaluation for his service-
connected chronic, undifferentiated schizophrenia as well as the 
incorporation of his PTSD into this claim.  The Veteran asserts 
that the RO's expansion of his schizophrenia claim to include 
PTSD is, in effect, a granted claim of service connection.  

In August 2007, the AMC provided the Veteran a SSOC addressing 
both issues, and the Veteran subsequently perfected an appeal 
concerning both issues, and the Veteran perfected an appeal to 
the Board concerning his claim for an earlier effective date for 
either the increased evaluation for his service-connected 
chronic, undifferentiated schizophrenia or the grant of service 
connection for PTSD by expansion of the schizophrenia claim.  

The Veteran's claims were returned to the Board and were, as 
noted in the Introduction, remanded in July 2008, May 2009 and 
June 2010 to afford the Veteran an opportunity to present oral 
testimony at a VA hearing.  In September 2010, the Veteran 
formally withdrew his hearing request and expressed his desire 
that his claims be returned to ythe Board for adjudication.  

The schizophrenia/PTSD claim

The Veteran contends that an effective date prior to January 26, 
2000, is warranted for the grant of a 70 percent evaluation for 
his service-connected chronic, undifferentiated schizophrenia 
and/or the expansion of the award to include PTSD.  

At the outset, the Board notes that the Veteran has consistently 
contended that he is entitled to a separate evaluation for his 
service-connected PTSD (apart from the 70 percent evaluation for 
his service-connected chronic, undifferentiated schizophrenia.  
It appears that the RO, in its April 2003 rating decision, 
attempted to adequately incorporate all of the Veteran's 
psychiatric symptomatology when his service-connected 
schizophrenia claim was expanded to include PTSD.  See generally 
38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 
259 (1994) (the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is to be 
avoided); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

As recounted above, the RO continued the denial of the Veteran's 
increased rating claim in an April 1995 rating decision which 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  
3.104, 20.1103 (2010).  The next communication from the Veteran 
regarding either PTSD or his service-connected chronic 
undifferentiated schizophrenia was in May 1998, when the Veteran 
filed a claim for service connection for PTSD.  This claim was 
developed by the RO and denied in a November 1998 rating 
decision.  

The crux of this issue involves the RO's interpretation of the 
Veteran's April 1999 letter to his Congressman and his January 
2000 notice of disagreement with the December 1999 rating 
decision.  

While the RO originally accepted the April 1999 statement as a 
notice of disagreement with the November 1998 rating decision, 
this determination was later deemed "erroneous" by the RO based 
on the Veteran's June 1999 statement that he "[did] not recall 
filing a notice of disagreement with that decision."  Based on 
this statement by the Veteran, the RO developed a new claims for 
service connection for PTSD and an increased evaluation for his 
service-connected chronic, undifferentiated schizophrenia which 
were denied by the RO in a December 1999 rating decision.  

The Veteran expressed disagreement with the December 1999 rating 
decisionin January 2000; but rather, the RO determined that this 
statement as new claims for TDIU and an increased evaluation for 
his service-connected chronic, undifferentiated schizophrenia.  
Both of these claims were granted by the RO and the January 26, 
2000 effective date was established based on the RO's 
interpretation of the Veteran's January 2000 statement.  

Concerning the Veteran's April 1999 statement, the Board finds 
that this statement was a notice of disagreement with the 
November 1998 rating decision.  Accordingly, while this claim was 
later brought by the Veteran and developed and granted by the RO, 
the claim was still, in fact, pending as of the RO's receipt of 
the Veteran's April 1999 letter to his Congressman.  See Ingram, 
Myers, and McGrath, all supra.

After a thorough review of the evidence, the Board finds that 
Veteran's April 1999 statement to his Congressman was a valid and 
timely notice of disagreement with the November 1998 rating 
decision.  Thus, this claim, filed on May 20, 1998, remained open 
and pending until the grant of the claim in April 2003.  As noted 
above, the Veteran's schizophrenia claim was expanded to 
encompass the Veteran's overall psychiatric symptomatology, to 
include that associated with his PTSD.  As such, the Veteran's 
open and pending claim for PTSD encompassed the Veteran's 
psychiatric symptomatology associated with his service-connected 
chronic, undifferentiated schizophrenia.  As VA examinations and 
various outpatient treatment records established the Veteran's 
symptomatology was congruent with a 70 percent evaluation at that 
time, the Board finds an effective date of May 20, 1998 is 
warranted.  The claim was submitted at that time, remained 
pending and entitlement to the benefit was shown by the evidence 
of record.  All reasonable doubt has been resolved in favor of 
the Veteran in making this decision.  38 U.S.C.A. § 5107(b); see 
also Gilbert, supra.

The TDIU claim

As indicated above, the effective date of an increased rating 
claim, to include a TDIU claim, is the date of claim or the date 
of entitlement, whichever is later.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2010).

With respect to the date of claim, the RO determined that the 
Veteran filed his claim of entitlement to TDIU on January 26, 
2000, and that this is therefore the effective date of the award.  

The Veteran contends that he is entitled to an earlier effective 
date of March 27, 1985, which is the date of his original claim 
of entitlement to TDIU.   However, as summarized above, the 
Veteran's initial claim for TDIU was denied in an unappealed 
April 1986 Board decision.  Crucially, the Veteran did not 
disagree with that decision, and it therefore became final.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA]; see also 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§  3.104, 20.1103, 20.1104 (2010).

The Board notes that 38 C.F.R. § 3.155 provides that any 
communication or action indicating an intent to apply for one or 
more VA benefits from a claimant, his or her duly authorized a 
member of Congress or some other person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim.  

Although the Board notes that several medical records and 
statements from the Veteran and politicians contacted by the 
Veteran between the April 1986 Board decision and the Veteran's 
January 2000 claim for TDIU comment on his ability to obtain 
employment, these cannot be considered to be informal claims 
because the Veteran's doctors do not qualify as a party that may 
assert an informal claim under 38 U.S.C.A. § 3.155.  As noted 
above, for any communication to be considered an informal claim, 
it must be received from the claimant, his or her duly authorized 
representative, a member of Congress or some other person acting 
as next friend of a claimant who is not sui juris [having 
"capacity to manage one's own affairs", Black's Law Dictionary 
1434 (6th ed. 1990)].  See Sagainza v. Derwinski, 1 Vet. App. 
575, 579 (1991).  The Board notes that the VA doctor is neither 
the claimant nor a member of Congress.  Additionally, since the 
competent medical evidence of record does not suggest that the 
Veteran, at any time, has been incapable of managing his own 
affairs, the Veteran's doctor could not have been acting as next 
friend of a claimant who is not sui juris under 38 U.S.C.A. 
§ 3.155.  There is in fact no contention on the part of the 
Veteran to the contrary.  

Moreover, none of these records or statements may be considered 
to be an informal claim for TDIU, because they do not reflect an 
intent on the part of the Veteran to apply for such.  38 C.F.R. § 
3.157(a), (b)(1 - 3) (2010).  An informal claim must identify the 
benefit sought; the mere reference in medical treatment records 
to that disability is not a claim.  See Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993) [an informal claim must identify "the 
benefit sought" as required by section 3.155(a)]; see also 
Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in the absence 
of a sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing medical 
information in and of itself is not an informal claim for VA 
benefits].  Moreover, the Veteran did not file a formal claim for 
TDIU within one year of any of these reports or statements, as 
required by the regulation.  

Accordingly, the Board has not identified any claim for TDIU, 
between April 1986 and January 2000, upon which the RO failed to 
act.  In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while VA must interpret a Veteran's submissions 
broadly, it is not required to conjure up issues that were not 
raised by the claimant.  The Court has further held that VA is 
not held to a standard of prognostication when determining what 
issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 
356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994) ["[t]here 
must be some indication . . . that [a claimant] wishes to raise a 
particular issue...[t]he indication need not be express or highly 
detailed; it must only reasonably raise the issue].  [These cases 
involve the Board, not an RO, but it is clear that the reasoning 
employed by the Court applies to all levels within VA.  
Cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991)].  As explained 
above, there is nothing in the record which could be reasonably 
construed as a formal or informal claim for TDIU prior to the 
January 26, 2000 claim.  

The Board notes that the Veteran has asserted that he should be 
awarded TDIU dating back to June 1, 1984 because the Social 
Security Administration (SSA) has determined that he has been 
unemployable since that date.  However, the Court has emphasizes 
that it is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the 
SSA's favorable determination, while probative evidence to be 
considered in the claim with VA, is not dispositive or altogether 
binding on VA since the agencies have different disability 
determination requirements). 

For the reasons and bases set forth above, the Board finds that 
the effective date for the grant of TDIU is no earlier than the 
currently assigned date of January 26, 2000.  The benefit sought 
on appeal, entitlement to an earlier effective date, is 
accordingly denied.  


ORDER





____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


